Citation Nr: 1625971	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  08-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to October 1965.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen a claim of service connection for a low back disability.  In August 2010, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript is in the record.  [In February 2012, the Veteran responded to VA's February 2012 letter which offered him a new hearing by indicating that he did not wish to appear at a new hearing.]  A May 2011 Board decision (by the VLJ who conducted the August 2010 hearing) determined that new and material evidence had not been received to reopen the claim of service connection for a low back disability.  The Veteran appealed that decision to the Court.  In January 2012, the Court issued an order that vacated the May 2011 Board decision with respect to the denial of reopening the claim for service connection for a low back disability, and remanded that matter for readjudication consistent with the instructions outlined in a December 2011 Joint Motion for Remand (Joint Motion) by the parties.  An April 2012 Board decision (by a VLJ other than the undersigned) determined that new and material evidence had been received to reopen the claim of service connection for a low back disability, and remanded the reopened claim for development and de novo consideration.  After again remanding the issue for additional development in January 2013, an April 2013 Board decision (by the author of the April 2012 decision) denied service connection for a low back disability.  The Veteran appealed that decision to the Court.  In August 2014, the Court issued an order that vacated the April 2013 Board decision with respect to the denial of service connection for a low back disability, and remanded that matter for readjudication consistent with the instructions outlined in an August 2014 Joint Motion by the parties.  In November 2014, the case was remanded for additional development by the undersigned VLJ.

[Regarding the issue seeking service connection for a neck disability, the Veteran filed an August 2015 notice of disagreement (NOD) (electing the Decision Review Officer (DRO) process) with the denial of service connection for such disability in a July 2015 rating decision.  Thereafter, the RO took action in accordance with 38 C.F.R. § 19.26(a) by providing him explanation of the DRO process in an August 2015 letter, acknowledging his August 2015 NOD.  The RO is currently preparing a statement of the case (SOC) addressing this issue, and such action precludes the need for the Board to remand it for issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).]

The issues of service connection for sleep apnea and for posttraumatic stress disorder (PTSD) have been raised by the record (in a July 2011 written statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Board's November 2014 remand instructed the AOJ to arrange for the Veteran to be examined by an orthopedic spine surgeon to ascertain the nature and likely etiology of his low back disability.  Thereafter, the Veteran underwent a VA spine examination in June 2015, but such examination was conducted by a nurse practitioner.  On remand, corrective action must be undertaken to schedule the Veteran for a new examination with the specific type of provider requested.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, in September 2015, the Veteran submitted a statement to VA from his private primary care physician (Dr. Calle).  In this statement, Dr. Calle noted that he had "periodically taken care of [the Veteran] as a primary care physician from 2006 till present."  Dr. Calle summarized an examination of the Veteran that he conducted in August 2015, noting the Veteran's report at that time that his "back condition comes a long way ever since I took a bad fall on July/1964 with the consequences of physical and mental pains that I have carried and suffered all along and is an ongoing thing" and also noting that the Veteran's present chief complaints included "lower and upper back pain...ever since his fall and injuries."  Dr. Calle noted that he had reviewed pertinent parts of the Veteran's military record, and stated that he was aware the Veteran had suffered a fall in July 1964 wherein "he fell backwards striking his left anterior and posterior shoulder, his occipital area as well as his cervical spine and lower back (as described on diagram in the emergency room by the Medical staff)."  Dr. Calle then opined that "it is more likely than not that the physical traumas suffered during [the Veteran's] military duties are service connected and noted in his record (see above description of events and dates) caused, contributed to and aggravated his disabling back condition(s)."  The Board notes that the Veteran's service treatment records (STRs) do not contain any complaints, findings, diagnoses, or treatment pertaining to his low back, and his spine was normal on November 1961 preinduction examination, on October 1963 induction examination, and on September 1965 separation examination.  While the Board finds that Dr. Calle's September 2015 medical opinion is not accompanied by adequate rationale, the Board notes that any other treatment reports from Dr. Calle (as none are currently of record) may contain pertinent evidence and must be secured on remand.


Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his low back disability, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from Dr. Calle.

2.  The AOJ should arrange for an examination of the Veteran by an orthopedic spine surgeon to ascertain the nature and likely etiology of any current low back disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each low back disability entity found.  If no low back disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b)  Please opine (as to each low back disability entity diagnosed) when such entity was first manifested (i.e., prior to service, during service, or postservice)?  Please identify the factual data which support the response.

(c)  As to any (and each) diagnosed low back disability entity manifested in service that was not noted on induction, please indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed service.  If yes, please identify such evidence.

(d)  If clear and unmistakable evidence of a pre-existing low back disability is identified, is it at least as likely as not that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active service from October 1963 to October 1965?   The examiner should specifically discuss (if a congenital back anomaly is identified) whether any pathology was superimposed on such during service.

(e)  If it is clear and unmistakable that the Veteran had a low back disability prior to entering service in October 1963, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active service from October 1963 to October 1965, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease?

(f)  As to any low back disability entity that was initially manifested after service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  The examiner should specifically consider and address the Veteran's contentions regarding continuity of symptomatology of low back pain ever since his fall in service in 1964, addressing any credibility issues raised.

3.  The AOJ should then review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

